JUDGMENT ORDER

GOLDBERG, Judge:
In accordance with the decision (January 3, 2006) and mandate (February 24, 2006) of the United States Court of Appeals for the Federal Circuit, Appeal No. 05-1073, reversing this Court’s decision in Corrpro Companies, Inc. v. United States, 28 CIT_, Slip Op. 04- 116 (Sept. 10, 2004), and upon consent motion by the parties, it is hereby
ORDERED, ADJUDGED, and DECREED that Plaintiff’s First Cause of Action claiming NAFTA treatment for imported merchandise be, and the same is, hereby dismissed; and it is further
ORDERED, ADJUDGED, and DECREED that the appropriate U.S. Customs and Border Protection officials reliquidate the entries the subject of this civil action under HTSUS 8543.30.00, with duty at the rate of 2.6% ad valorem, and to refund any duty overpayments to Plaintiff together with interest as provided by law.
SO ORDERED.